Exhibit 10.1

EMPLOYMENT AGREEMENT AMENDMENT


THE EMPLOYMENT AGREEMENT entered into as of January 2, 2004 between V. Ann
Hailey (the “Executive”) and Limited Brands, Inc. and The Limited Service
Corporation (the “Company”) is hereby amended as of March 8, 2005 in the
following respects:

1.      Section 2(a) is amended in its entirety to read as follows:

        (a)      Position. The Executive shall be employed as the Executive Vice
President and Chief Financial Officer or such other position of reasonably
comparable or greater status and responsibilities, as may be determined by the
Board of Directors. The Executive shall perform the duties, undertake the
responsibilities, and exercise the authority customarily performed, undertaken,
and exercised by persons employed in a similar executive capacity. The Executive
shall report to the Chief Administrative Officer and shall report “dotted line”
to the Chairman of the Board of Directors.

2.    Section 9(c) is amended in its entirety to read as follows:

        (c)      Termination by the Executive. The Executive may terminate
employment hereunder for “Good Reason” by delivering to the Company (1) a
Preliminary Notice of Good Reason (as defined below), and (2) not earlier than
thirty (30) days from the delivery of such Preliminary Notice, a Notice of
Termination. For purposes of this Agreement, “Good Reason” means (i) the failure
to continue the Executive in a capacity contemplated by Section 2 hereof (or, if
applicable, Section 10(h)(i) hereof); (ii) the assignment to the Executive of
any duties materially inconsistent with the Executive’s positions, duties,
authority, responsibilities, and reporting requirements as set forth in Section
2 hereof (or, if applicable, Section 10(h)(i) hereof); (iii) a reduction in or a
material delay in payment of the Executive’s total cash compensation and
benefits from those required to be provided in accordance with the provisions of
this Agreement; (iv) the Company, the Board or any person controlling the
Company requires the Executive to be based outside of the United States, other
than on travel reasonably required to carry out the Executive’s obligations
under the Agreement; or (v) the failure of the Company to obtain the assumption
in writing of its obligation to perform this Agreement by any successor to all
or substantially all of the assets of the Company within 15 days after a merger,
consolidation, sale, or similar transaction; provided, however, that “Good
Reason” shall not include (A) acts not taken in bad faith which are cured by the
Company in all respects not later than thirty (30) days from the date of receipt
by the Company of a written notice from the Executive identifying in reasonable
detail the act or acts constituting “Good Reason” (a “Preliminary Notice of Good
Reason”) or (B) acts taken by the Company by reason of the Executive’s physical
or mental infirmity which impairs the Executive’s ability to substantially
perform her duties under this Agreement. A Preliminary Notice of Good Reason
shall not, by itself, constitute a Notice of Termination. Notwithstanding
anything in this Agreement to the contrary, the Executive may terminate
employment for “Good Reason“ hereunder by providing the Company, at any time
from September 1, 2005 through February 28, 2006, notice of intent to terminate
employment hereunder for any reason as of the date sixty (60) days following the
date of such notice (or as of such earlier date as may be mutually agreed by the
Executive and the Company), which such date shall be



--------------------------------------------------------------------------------

treated as the “Termination Date” hereunder, and the Company agrees that any
such termination of employment shall be treated for all purposes hereunder as a
termination of employment for “Good Reason.”

3.      Section 9(d) is amended in its entirety to read as follows:

        (d)     Notice of Termination. Any purported termination for Cause by
the Company or for Good Reason by the Executive (other than a termination
pursuant to the last sentence of Section 9(c) hereof) shall be communicated by a
written Notice of Termination to the other two weeks prior to the Termination
Date (as defined below). For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Any termination by the
Company other than for Cause or by the Executive without Good Reason shall be
communicated by a written Notice of Termination to the other party two (2) weeks
prior to the Termination Date. However, the Company may elect to pay the
Executive in lieu of two (2) weeks written notice. For purposes of this
Agreement, no such purported termination of employment shall be effective
without such Notice of Termination.

4.      Section 10 is amended in its entirety to read as follows:

        10.      Compensation Upon Certain Terminations by the Company not
Following a Change in Control.

                  (a)      If during the term of the Agreement (including any
extensions thereof), whether or not following a Change in Control (as defined
below), the Executive’s employment is terminated by the Company for Cause or by
reason of the Executive’s death, or if the Executive gives written notice not to
extend the term of this Agreement, the Company’s sole obligations hereunder
shall be to pay the Executive the following amounts earned hereunder but not
paid as of the Termination Date: (i) Base Salary, (ii) reimbursement for any and
all monies advanced or expenses incurred pursuant to Section 7(b) through the
Termination Date, and (iii) any earned compensation which the Executive had
previously deferred (including any interest earned or credited thereon)
(collectively, “Accrued Compensation”), provided however, that if the Executive
gives written notice not to extend the Employment Term pursuant to Section 1,
the Company shall continue to pay the premiums provided for in Section 7(a)(1)
through the end of the calendar year in which the Executive’s termination
occurs. The Executive’s entitlement to any other benefits shall be determined in
accordance with the Company’s employee benefit plans then in effect.

                  (b)      Except as otherwise provided in Section 10(h) hereof,
if the Executive’s employment is terminated by the Company other than for Cause
or by the Executive for Good Reason, in each case other than during the 24-month
period immediately following a Change in Control, the Company’s sole obligations
hereunder shall be as follows:

                                    (i)  the Company shall pay the Executive the
Accrued Compensation;

--------------------------------------------------------------------------------


                                    (ii)   the Company shall continue to pay the
Executive the Base Salary for a period of one (1) year following the Termination
Date;

                                    (iii)   in consideration of the Executive
signing a General Release, the Company shall (A) pay the Executive a pro-rata
amount of the incentive compensation paid under the incentive compensation plan
described in Section 6 for the season in which the Executive’s employment is
terminated based on the number of days the Executive is employed during such
season and any incentive compensation under the plan described in Section 6 that
the Executive would have received if she had remained employed with the Company
for a period of one (1) year after the Termination Date; and (B) pay the
Executive her Base Salary for one additional year after payments have ended
under Section 10(b)(ii); and

                                    (iv)   the Company shall continue to pay the
premiums provided for in Section 7(a)(1) hereof through the end of the calendar
year in which such termination occurs;

                                    (v)   provided, however, that in the event
Executive becomes entitled to any payments under Section 10(g), the Company’s
obligations to Executive under Section 10 shall thereafter be determined solely
under Section 10 (g).

                  (c) If the Executive’s employment is terminated by the Company
by reason of the Executive’s Disability, the Company’s sole obligations
hereunder shall be as follows:

                                    (i)   the Company shall pay the Executive
the accrued Compensation;

                                    (ii)   the Company shall continue to pay the
Executive 100% of the Base Salary for the first twelve months following the
Termination Date, 80% of the Base Salary for the second twelve months following
the Termination Date, and 60% of the Base Salary for the third twelve months
following the Termination Date; provided, however, that such Base Salary shall
be reduced by the amount of any benefits the Executive receives by reason of her
Disability under the Company’s relevant disability plan or plans; and

                                    (iii)  if the Executive is disabled beyond
thirty-six (36) months, the Company shall continue to pay the Executive 60% of
Base Salary, up to a maximum payment of $250,000 per year, for the period of the
Executive’s Disability, as defined in the Company’s relevant disability plans;
provided, however, that such payments shall be reduced by the amount of any
benefits the Executive receives by reason of her Disability under the Company’s
relevant disability plan or plans; and

                                     (iv)   the Company shall continue to pay
the premiums provided for in Section 7(a)(1) hereof through the end of the
calendar year in which such termination occurs.

                  (d)    If the Executive’s employment is terminated by reason
of the Company’s written notice to the Executive of its decision not to extend
the Employment Agreement pursuant to Section 1 hereof, the Company’s sole
obligation hereunder shall be as follows:

--------------------------------------------------------------------------------



                                    (i)    the Company shall pay the Executive
the Accrued Compensation;

                                    (ii)   the Company shall continue to pay the
Executive the Base Salary for a period of one (1) year following the expiration
of such term;

                                    (iii)  in consideration of the Executive
signing a General Release, the Company shall (A) pay the Executive a pro-rata
amount of the incentive compensation paid under the incentive compensation plan
described in Section 6 for the season in which the Executive’s employment is
terminated based on the number of days the Executive is employed during such
season and any incentive compensation under the plan described in Section 6 that
the Executive would have received if she had remained employed with the Company
for a period of one (1) year after the Termination Date; and (B) pay the
Executive her Base Salary for one additional year after payments have ended
under Section 10(d)(ii); and

                                    (iv)  the Company shall continue to pay the
premiums provided for in Section 7(a)(1) hereof through the end of the calendar
year in which such termination occurs.

                  (e)   For up to eighteen (18) months during the period the
Executive is receiving salary continuation pursuant to Section 10(b)(ii),
10(c)(ii) or 10(d)(ii) hereof, the Company shall, at its expense, provide to the
Executive and the Executive’s beneficiaries medical and dental benefits
substantially similar in the aggregate to the those provided to the Executive
immediately prior to the date of the Executive’s termination of employment;
provided, however, that the Company’s obligation to provide such benefits shall
cease upon the earlier of Executive’s becoming employed and the expiration of
Executive’s rights to continue such medical and dental benefits under COBRA.

                  (f)   Executive shall not be required to mitigate the amount
of any payment provided for in this Section 10 by seeking other employment or
otherwise and no such payment or benefit shall be eliminated, offset or reduced
by the amount of any compensation provided to the Executive in any subsequent
employment, except as provided in Section 10(e).

                  (g)   In the event that (x) the Company enters into a binding
agreement that, if consummated, would constitute a Change in Control, (y)
Executive’s employment is terminated under the circumstances set forth in
Section 10(b) and (z) within six months after the execution of such agreement a
Change in Control of the Company occurs involving one or more of the other
parties to such agreement, then the Company’s sole obligations hereunder shall
be as follows:

                                    (i)    the Company shall pay to Executive a
lump sum payment in cash no later than 10 business days after the Change in
Control an amount equal to the sum of (A) and (B), where (A) is the difference
between (x) the Severance Amount (as defined in Section 14(a)(ii)) and (y) the
sum of the payments made to the Executive prior to the change in Control
pursuant to Section 10(b)(ii) and (B) is the difference between (x) the Bonus
Amount (as defined in the Section 14(a)(iii)) and (y) the payments, if any, made
to Executive prior to the Change in Control pursuant to Section 10(b)(iii)(A);

--------------------------------------------------------------------------------

                                    (ii)   the Company shall reimburse Executive
for any documented legal fees and expenses to the extent set forth in Section
14(a)(iv);

                                    (iii)  the Company shall pay such premiums
as are required by Section 14(a)(v)(A) to the extent not previously paid
pursuant to Section 10(b)(iv) and shall make available to Executive and
Executive’s beneficiaries medical and dental benefits to the extent provided in
Section 14(a)(v)(B); and

                                    (iv)   each of the Company and Executive
shall have and be subject to, the rights, duties, and obligations set forth in
Sections 13(c) and (d).

                  (h)    Notwithstanding anything in this Agreement to the
contrary:

                                    (i)    if before March 1, 2006 (but other
than during the 24-month period immediately following a Change in Control), the
Company notifies the Executive that it does not want the Executive to continue
employment in her then current position or the Executive notifies the Company
that she does not wish to continue employment in her then current position,
provided the Executive does not elect to terminate employment hereunder pursuant
to the last sentence of Section 9(c), the Company shall continue to employ the
Executive in a senior executive position agreeable to the Executive (such
agreement not to be unreasonably withheld) at her current level of compensation
and benefits through March 1, 2008; provided that such employment shall not
preclude the Executive from serving on corporate, civic, or charitable boards or
committees or managing personal investments or other affairs, so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities hereunder;

                                    (ii)   if on or after March 1, 2006 but
before March 1, 2008 and after notice is provided by the Company or Executive in
accordance with Section 10(h)(i) hereof, the Executive terminates her employment
hereunder for Good Reason or the Company terminates the Executive’s employment
hereunder for any reason other than Cause (in either case, other than during the
24-month period immediately following a Change in Control), the Company shall
provide the Executive, in lieu of the compensation and benefits otherwise
payable pursuant to Section 10(b) hereof, with the compensation and benefits to
which she would have been entitled had her employment continued through March 1,
2008 in accordance with Section 10(h)(i) hereof; and

                                    (iii)  if the Company terminates the
Executive’s employment hereunder for any reason other than Cause or due to her
“Disability” before March 1, 2006 (other than during the 24-month period
immediately following a Change in Control), the Company shall provide the
Executive, at the Executive’s option, with either (A) compensation and benefits
pursuant to Section 10(b) hereof, or (B) the compensation and benefits to which
she would have been entitled had her employment continued through March 1, 2008
in accordance with Section 10(h)(i) hereof.

--------------------------------------------------------------------------------

                  IN WITNESS WHEREOF, the Company has caused this Agreement to
be executed by its duly authorized officer and the Executive has executed this
Agreement as of the day and year first above written.

 

LIMITED BRANDS, INC.

By: /s/ Leonard A. Schlesinger
Name: Leonard A. Schlesinger
Title: Vice Chairman and
Chief Operating Officer

> > > >  

/s/ V. Ann Hailey
V. Ann Hailey


